          Case 21-10315-TPA                               Doc 1                Filed 06/03/21 Entered 06/03/21 11:06:16                                                                        Desc Main
                                                                               Document     Page 1 of 19


     United States Bankruptcy Court for the:

     Western District of Pennsylvania
     Case number (If known):                                                    Chapter you are filing under:

                               ________________
                                                                               IJ Chapter 7
                                                                                   Chapter11
                                                                               El Chapter 12                                                                                              l:JCheck if this is an
                                                                               0 Chapter 13                                                                                                  amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                                                           04/20

The bankruptcy forms use you and Debtor ito refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


UflU           Identify Yourself

                                                  About Debtor 1:                                                             About Debtor 2 (Spouse Only in a Joint Case);
i.     Your full name
       Write the name that is on your              Ruthellen
       government -issued picture                                                                                  ______________________________________________
                                                  First name                                                                             First name
       identification (for example,
       your driver's license or                   W.
       passport).                                 Middle name                                                                                       Middle name

       Bring your picture                          Rickerson
                                                                                                                              ____________________________________________
       identification to your meeting             Last name                                                                                         Last name
       with the trustee.
                                                  Suffix (Sr., Jr., II, Ill)                                                             Suffix (Sr., Jr., II, Ill)




                                                   Ruthellen Weeks
2.     All other names you
       have used in the last 8
       years
       Include your married or
       maiden names.




3.     Only the last 4 digits of                                                    1
                                                                                     '            V
                                                                                                   o
                                                  XXX       -
                                                                XX    -                                                       )OO(                                           -
                                                                                                                                                                                 XX   -



       your Social Security                                                        -              -




       number or federal                          OR                                                                          OR
       Individual Taxpayer
       Identification number                         XX     -
                                                                XX     -
                                                                                                                                         9 XX                                -
                                                                                                                                                                                 XX

       (ITIN)


      Official Form 101                                              Voluntary Petition for Individuals Filing for Bankruptcy                                                                             page 1
           Case 21-10315-TPA                                                                                                                          Doc 1            Filed 06/03/21 Entered 06/03/21 11:06:16                                                                                                           Desc Main
                                                                                                                                                                       Document     Page 2 of 19
               Ruthellen W. Rickerson                                                                                                                                                                    Case number
Debtor I




                _______________________________________________________________________
                                 First Neme                                               Middle Nerne                                                    Last Neme




     n$nsnflfl
                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                          ,nawnsnnna4nnonnn        ,r


                                                                                                                 About Debtor 1:                                                                                                                About Debtor 2 (Spouse Only in a Joint Case):

4.    Any business names
      and Employer                                                                                                                                  have not used any business names or ElNs.                                          Eli have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in




                                                                                                                                                                                                                                                     ____________________________________
                                                                                                         ____________________________________
      the last 8 years                                                                                                    Business name                                                                                                                               Business name

      Include trade names and
      doing business as names
                                                                                                                          Business name                                                                                                                               Business name




                                                                                                                          EIN                                                                                                                                         EIN




                                                                                                                 EIN                                                                                                                                                  EIN



5.    Where you live                                                                                                                                                                                                                            If Debtor 2 lives at a different address:


                                                                                                                                                12248 North Perry Road
                                                                                                                 Number                                       Street                                                                            Number                                                Street




                                                                                                                                                Titusville                           PA        16354
                                                                                                         City                                                                       State     ZIP Code                        City                                                                                            State      ZIP Code

                                                                                                                                  Crawford County
                                                                                                                                                                                                             _____________________________________
                                                                                                         County                                                                                                               County

                                                                                                         If your mailing address is different from the one                                                           If Debtor 2's mailing address is different from
                                                                                                         above, fill it in here. Note that the court will send                                                       yours, fill it in here. Note that the court will send
                                                                                                         any notices to you at this mailing address,                                                                 any notices to this mailing address.



                                                                                                         Number                                               Street                                                          Number                                                                 Street


                                                                                                         P.O. Box                                                                                                             P.O. Box



                                                                                                         City                                                                       State    ZIP Code        City                                                                                                             State      ZIP Code




6.    Why you are choosing                                                                               Check one:                                                                                          Check one:
      this district to file for
      bankruptcy                                                                                         El Over the last 180 days before filing this petition, I                                            Dover the last 180 days before filing this petition, I
                                                                                                                                                  have lived in this district longer than in any other                                                                                      have lived in this district longer than in any other
                                                                                                                                                  district,                                                                                                                                 district.

                                                                                                         El I have another reason. Explain.                                                                  El I have another reason. Explain.
                                                                                                                                                  (See 28 U.S.C. § 1408.)                                                                                                                   (See 28 U.S.C. § 1408.)




     Official Form 101                                                                                                                                        Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                page 2
           Case 21-10315-TPA                                                                                                                                                                                                    Doc 1                Filed 06/03/21 Entered 06/03/21 11:06:16                                     Desc Main
                                                                                                                                                                                                                                                     Document     Page 3 of 19
                Ruthellen W. Rickerson                                                                                                                                                                                                                                              Case number
Debtor I




                 __________________________________________________________________
                                                First Nsrrre                          Middle Nsrrre                                                                                                                                     Lest Nenre




¯ni.'         Tell the Court About Your Bankruptcy Case


7.    The chapter of the                                                                              Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
      Bankruptcy Code you                                                                             for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                                                                                                                                                                                                             Chapter 7
      under
                                                                                                      E2] Chapter 11
                                                                                                      DChapter12
                                                                                                      El Chapter 13
8.    How you will pay the fee                                                                        Eli will pay the entire fee when I tile my petition. Please check with the clerk's office in your
                                                                                                                                                                                                                             local court for more details about how you may pay. Typically, if you are paying the fee
                                                                                                                                                                                                                             yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                                                                                                                                                                                             submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                                                                                                                                                                                             with a pre-printed address.

                                                                                                      Eli need to pay the tee in installments. If you choose this option, sign and attach the
                                                                                                                                                                                                                             Application for/nd/v/duals to Pay The Filing Fee in Installments (Official Form 103A).

                                                                                                                                                                                                                               request that my tee be waived (You may request this option only if you are filing for Chapter 7.
                                                                                                                                                                                                                             By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                                                                                                                                                                                             less than 150% of the official poverty line that applies to your family size and you are unable to
                                                                                                                                                                                                                             pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                                                                                                                                                                                             Chapter 7 Filing Fee Wa/ved(Official Form 103B) and file it with your petition.


      Have you tiled for
      bankruptcy within the
                                                                                          EI
                                                                                                                                                                                                                                         United States Bankruptcy Court for the We:              09/05/2013                        1311100TPA
      last 8 years?                                                                       E1r'es.                                                                                                                            District                                                     When                     Case number




to.   Are any bankruptcy                                                                              El w
      cases pending or being
      filed by a spouse who is                                                                        El Yes.
      not tiling this case with
      you, or by a business
      partner, or by an       Debtor                                                                                                                                                                                                                                                                   Relationship to you    -
                                                                                                                                                                ______________________________________
      affiliate?                                                                          District                                                                                                                                                                                 When                      Case number, if
                                                                                                                                                                         _________________________________________________
                                                                                          Debtor                                                                                                                                                                                                   Relationship to you   -
                                                                                                       ______________________________________________________
                                                                                          District                                                                                                                                                                                When                      Case number, if


it.   Do you rent your                                                                                ENo.                                                                                                                              Go to line 12.
      residence?
                                                                                                      ElYes.                                                                                                                            Has your landlord obtained an eviction judgment against you?


                                                                                                                                                                                                                                        ElNo. Goto line 12.
                                                                                                                                                                                                                                        LJYes. Fill out Initial StatementAboutan Eviction JudgmentAgainst You (Form lOlA) and file it with
                                                                                                                                                                                                                                             this bankruptcy petition.




      Official Form 101                                                                                                                                                                                                                     Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
           Case 21-10315-TPA                               Doc 1             Filed 06/03/21 Entered 06/03/21 11:06:16                             Desc Main
                                                                             Document     Page 4 of 19
                Ruthellen W. Rickerson                                                                       Case number (if
Oebtor 1
                  First   N,ee         Middle Nrse              Lest Narse




               Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                      lJ No. Go to Part 4.
      of any full- or part-time
      business?                                      El Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                               Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                                    ber       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.                                                                                                           ZIP Code
                                                                                                                      State


                                                               Check the appropriate box to describe your business:
                                                               El Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                               El Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                               El Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                               El Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                               El None of the above
                                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
13.   Are you filing under                           choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
      Chapter 11 of the                              are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
      Bankruptcy Code and                            most recent balance sheet, statement of operations, cash -flow statement, and federal income tax return or
      are you a small business                       if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor or a debtor as
      defined by II              u.s. c. §
                                                     EINo. lam not filing under Chapter 11.
       1182(1)?                                      El No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
                                                             the Bankruptcy Code.
       For a definition of small
       business debtor, see                          El Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
       11 U.S.C. § 101(51D).                                   Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                                     ll Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                         Bankrutpcy Code, and I choose to proceed under Subchatper V of Chapter 11.

               Report if You Own or Have Any Hazardous Property or Any Property That N
14.   Do you own or have any                             No
      property that poses or is
      alleged to pose a threat                       LIJYes.    What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                                If immediate attention is needed, why is it needed?
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                                Where is the property?




      Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                               page 4
           Case 21-10315-TPA                                                                                    Doc 1             Filed 06/03/21 Entered 06/03/21 11:06:16                                   Desc Main
                                                                                                                                  Document     Page 5 of 19
                 Ruthellen W. Rickerson                                                                                                                                  Case number (f
Debtor 1




                 _______________________________________________________________________
                                  First Nen,e                                              Middle Nenre              Lest Nenre




¯iii            Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                                                                          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit                                                                               You must check one:                                                  You must check one:
      counseling.
                                                                                                              I received a briefing from an approved credit
                                                                                                              counseling agency within the 180 days before I
                                                                                                                                                                              0 Icounseling
                                                                                                                                                                                  received a briefing from an approved credit
                                                                                                                                                                                             agency within the 180 days before I
      The law requires that you                                                                               filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
      receivea briefing about credit                                                                          certificate of completion.                                          certificate of completion.
      counsehng before you file for
                                                                                                              Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
      truthfully check one of the
                                                                                                              plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
      following choices. If you
      cannot do so, you are not
                                                                                                              I received a briefing from an approved credit
                                                                                                              counseling agency within the 180 days before I
                                                                                                                                                                              0 Icounseling
                                                                                                                                                                                  received a briefing from an approved credit
                                                                                                                                                                                             agency within the 180 days before I
      e igi e 0 t e.
                                                                                                              filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                                                                              certificate of completion.                                          certificate of completion.
      If you file anyway, the court
                                                                                                              Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
                                                                                           tOU
                                                                                                              you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
      will lose whatever filing
      you paid, and your creditors
      can begin collection activities
      again,
                                                                                                          0 Iservices
                                                                                                              certify that I asked for credit counseling
                                                                                                                       from an approved agency, but was
                                                                                                                                                                                  I certify that I asked for credit counseling
                                                                                                                                                                                  services from an approved agency, but was
                                                                                                              unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                                                                              days after I made my request, and exigent                           days after I made my request, and exigent
                                                                                                              circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                                                                              of the requirement.                                                 of the requirement.
                                                                                                              To ask for a 30 -day temporary waiver of the                        To ask for a 30 -day temporary waiver of the
                                                                                                              requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                                                                              what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                                                                              you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                                                                              bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                                                                              required you to file this case.                                     required you to file this case.
                                                                                                              Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                                                                              dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                                                                              briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                                                                              If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                                                                              still receive a briefing within 30 days after you file,             still receive a briefing within 30 days after you file.
                                                                                                              You must file a certificate from the approved                       You must file a certificate from the approved
                                                                                                              agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                                                                              developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                                                                              may be dismissed.                                                   may be dismissed.
                                                                                                              Any extension of the 30-day deadline is granted                     Any extension of the 30 -day deadline is granted
                                                                                                              only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                                                                              days.                                                               days.

                                                                                                          U   I am not required to receive a briefing about
                                                                                                              credit counseling because of:
                                                                                                                                                                              El Icredit
                                                                                                                                                                                   am not required to receive a briefing about
                                                                                                                                                                                         counseling because of:

                                                                                                              iJ Incapacity.       I have a mental illness or a mental
                                                                                                                                   deficiency that makes me
                                                                                                                                                                                   J Incapacity.     I have a mental illness or a mental
                                                                                                                                                                                                     deficiency that makes me
                                                                                                                                   incapable of realizing or making                                  incapable of realizing or making
                                                                                                                                   rational decisions about finances,                                rational decisions about finances.
                                                                                                              0 Disability.        My physical disability causes me
                                                                                                                                   to be unable to participate in a
                                                                                                                                                                                   J Disability.     My physical disability causes me
                                                                                                                                                                                                     to be unable to participate in a
                                                                                                                                   briefing in person, by phone, or                                  briefing in person, by phone, or
                                                                                                                                   through the internet, even after I                                through the internet, even after I
                                                                                                                                   reasonably tried to do so.                                        reasonably tried to do so.
                                                                                                                 Active duty. I am currently on active military
                                                                                                                              duty in a military combat zone,
                                                                                                                                                                                  El Active duty.    I am currently on active military
                                                                                                                                                                                                     duty in a military combat zone.
                                                                                                              If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                                                                              briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                                                                              motion for waiver of credit counseling with the court,              motion for waiver of credit counseling with the court.




       Official Form 101                                                                                                    Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
           Case 21-10315-TPA                        Doc 1              Filed 06/03/21 Entered 06/03/21 11:06:16                                                          Desc Main
                                                                       Document     Page 6 of 19
               Ruthellen W. Rickerson                                                                               Case number (if known)_______________________________________
Debtor 1
                First Neme     Middle Ne,ne               Lest Neree




              Answer These Questions for Reporting Purposes

                                              16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.   What kind of debts do                        as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                  II No. Go to line 16b.
                                                  i:i Yes. Go to line 17.
                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                   money for a business or investment or through the operation of the business or investment.

                                                  El No. Go to line 16c.
                                                  lJ Yes. Goto line 17.
                                              16c. State the type of debts you owe that are not consumer debts or business debts.



17.   Are you filing under
      Chapter 7?                              ll No. I am not filing under Chapter 7. Go to line 18.
      Do you estimate that after              DYes. I am filing under Chapter 7. Do you estimate that after any exempt propertyto is excludedcreditors?
                                                                                                                                              and
      any exempt property is                                                                                                      unsecured
                                                         administrative expenses are paid that funds will be available to distribute
      excluded and                                            No
      administrative expenses
      are paid that funds will be                            Yes
      available for distribution
      to unsecured creditors?                                                                           _________
18.   How many creditors do                       1-49                                  01,000-5,000                                                         025,001-50,000
      you estimate that you                   050-99                                    0 5,001-10,000                                                       050,001 -100,000
      owe?                                    0100-199                                  010,001-25,000                                                       0 More than 100,000
                                                  200-999

ig.   How much do you                         D$o -$50,000                              Li $1,000,001-$10 million                                              $500,000,001 -si billion
      estimate your assets to                 0 $50,001-$100,000                        0 $io,000,001 -$50 million                                             $1,000,000,001-$10 billion
      be worth?                               I1 $100,00i-$500,000                      iJ $50,000,001 -$ioo million                                         D$10,000,000,00i -$50 billion
                                              El $500,001-$i million                    i: $100,000,001-$500 million                                         i:i More than $50 billion
20.   How much do you                         Dso -s50,000                              0 $i,000,001-$10 million                                             0 $500,000,001 -sI billion
      estimate your liabilities               Li $50,00i -$loo,000                      1=1 $10,000,001-$50 million                                          Dsi,ooo,000,ooi-sio billion
      to be?                                                                                                                                                 0sio,ooo,ooo,ooi-sso billion
                                              0 $100,001-$500,000                       U $50,000,001-$100 million
                                              lI $500,001-$1 million                    U $100,000,001 -$500 million                                            More than $50 billion
              Sign Below

                                              I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                       correct.
                                              If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,i2, or 13
                                              of title ii, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                              under Chapter 7.
                                              If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                              this document, I have obtained and read the notice required by ii U.S.C. § 342(b).
                                              I request relief in accordance with the chapter of title ii, United States Code, specified in this petition.
                                              I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                              with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                              18 U.S.C. § 152, 134i, 1519, and 3571.

                                              X    Is! Ruthellen W. Rickerson                                           x
                                                  Signature of Debtor 1                                                     Signature of Debtor 2

                                                                       06/03/2021
                                                  Executed on                                                               Executed on
                                                                                                                                          ________________
                                                                       MM   I DO IYYYY                                                               MM I DO           /VYYY



           Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                           pageS
           Case 21-10315-TPA                                                                                   Doc 1             Filed 06/03/21 Entered 06/03/21 11:06:16                                Desc Main
                                                                                                                                 Document     Page 7 of 19
              Ruthellen W. Rickerson                                                                                                                                Case number
Debtor I




               _______________________________________________________________________
                                                 First Na,ee                             Middle Neose              Lest Nerse




                                                                                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibtlity
For your attorney, if you are                                                                           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                                                                                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                                                                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented                                                                              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.                                                                                 X     1sf David Fuchs                                                               06/03/2021
                                                                                                                                                                            Date
                                                                                                            Signature of Attorney for Debtor                                              MM     I   DD / YYYY



                                                                                                              David Fuchs
                                                                                                            Printed name

                                                                                                              Fuchs Law Office, LLC
                                                                                                            Firm name

                                                                                                            554 Washington Avenue
                                                                                                            Number      Street



                                                                                                            Carnegie                                                        PA              15106
                                                                                                            City                                                            State         ZIP Code




                                                                                                            Contact   ph0rte4122235404                           Email address   dfuchs@fuchslawoffice.com

                                                                                                            205694                                                          PA
                                                                                                            Bar number                                                      State




           Official Form 101                                                                                                     Voluntary Petition for Individuals Filing for Bankruptcy                                  page 7
       Case 21-10315-TPA                                                                                           Doc 1        Filed 06/03/21 Entered 06/03/21 11:06:16                                        Desc Main
                                                                                                                                Document     Page 8 of 19




  Debtor I                                                                             Ruthellen W. Rickerson
                                      First idea                                                                 Middie Name                1,851 Name


  Debtor 2
                        ____________________________________________________________
  (Spouse, if filing) First Name                                                                                 Middle Name                Last Name


  United States Bankruptcy Court for the: Western District of Pennsylvania

  Case number
                                                                                                                                                                                                                EJ Check
                        ______________________________________________
  (If known)
                                                                                                                                                                                                                         if this is an
                                                                                                                                                                                                                   amended tiling


Official Form 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an Insider. insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person in
control, or owner of 20 percent or more of their voting securities; and any managing agent, Including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 20 largest unsecured claims.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.


                 List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.




                                                                                                                               What is the nature of the claim'? Monies Loaned I Advanced                 $ 150,000.00
       National Loan Investors LP
      Creditor's Name                                                                                                          As of the date you file, the claim is: Check all that apply.
       5619 N. Classen Blvd                                                                                                    U   Contingent
      Number                                                                            Street                                 U   Unliquidated
                                                                                                                                   Disputed
                                                                                                                               U   None of the above apply
       Oklahoma City                                                                                    OK      73118-4015
      CIy                                                                                               Slate      ZIP Code
                                                                                                                               Does the creditor have a lien on your property?
                                                                                                                               U   No
                                                                                                                                   YesTotal claim (secured and unsecured):           $ 492,578.77
                                                                                                                                                                                         _
                                                                                                                                        Value of security:                       -
                                                                                                                                                                                     $342,578.77
      Contact phone
                                                                                                                                        Unsecured claim                                      150,000.00


                                                                                                                               What is the nature of the claim? Income Taxes
       Internal Revenue Service
                                                                                                                                                                                                          $_109 740.86
      Creditor's Name                                                                                                          As of the date you file, the claim is: Check all that apply.
       1000 Liberty Avenue                                                                                                     U   Contingent
      Number                                                                            Street                                 U   Unliquidated
                                                                                                                               U   Disputed
                                                                                                                                   None of the above apply
       Pittsburgh                                                                                       PA      15222
      City                                                                                              State      ZlPCode
                                                                                                                               Does the creditor have a lien on your property?
                                                                                                                               U   No
      Contact                                                                                                                      Yes, Total claim   (secured and unsecured):       $       219,481.72
                                                                                                                                        Value of security;                   -
                                                                                                                                                                                     $ 109,740.86
                                                                                                                                                                                         _
      Contact phone
                                                                                                                                        Unsecured claim                              $       109,740.86
                                                                                                                                                                                         _
                                                                                                                                                                                                                         28
Official Form 104                                                                                For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 1
     Case 21-10315-TPA                                                                                                                    Doc 1                 Filed 06/03/21 Entered 06/03/21 11:06:16                                                       Desc Main
                                                                                                                                                                Document     Page 9 of 19


Debtor 1                                                                                                     Ruthellen W. Rickerson                                                                                       Case number



                                                   _______________________________________________________
                                                                First Nerne                                              Middle Monte           Last Nome




                                       US Department of Treasury                                                                                            What is the nature of the claim?            Monies Loaned I Advanc_                          40 000 00
                      Creditor's Memo

                                            Bureau of the Fiscal Service                                                                                    As of the date you file, the claim is: Check all that apply.
              Number                                                                                            Street                                      U       contingent
                      P0 Box 1686                                                                                                                           U Unhiquidated
                                                                                                                                                            U Disputed
                               Birmingham                                                                                      AL       35201-168              None of the above apply
                      City                                                                                                      State     ZIP Code
                                                                                                                                                            Does the creditor have a lien on your property?
                                                                                                                                                               No
                                                                                                                                                            U Yes. Total claim (secured and unsecured): $_________
                                                                                                                                                                                                                           -
                                                                                                                                                                         Value of security:
                      Contact phone                                                                                                                                      Unsecured claim                                       $______________________

                               PNC Bank                                                                                                                     What Is the nature of the claim? Monies Loaned / Advanced
                                                                                                                                                                                                                                                         s13,210.00




                                                                                                                                                                                                    ___________________
      ___________________________________
                      Creditor's Name
                                                                                                                                                            As of the date you file, the claim is: Check all that apply.
                      300 5th Avenue                                                                                                                        1¯1
                                                                                                                                                            5 Unliqukiated
                                                                                                                                                            U       Dispuled

              Pittsburgh                                                                                                       PA       15222               l       None of the above apply
                      City                                                                                                      State     ZIP Code          Does the creditor have a lien on your property?
                                                                                                                                                            L       No
                                                                                                                                                            U       Yes. Total claim (secured and unsecured):                  $_________
                                                                                                                                                                         Value of security:                                -
                                                                                                                                                                                                                               $_________
                                                                                                                                                                         Unsecured claim                                       $_________
              Contact phone

                                                                                                                                                                                                                  I Advanced                              6,991.35
                                            Upgrade                                                                                                         What is the nature of the claim? Monies Loaned
                      Creditors Memo
                                                                                                                                                            As of the date you file, the claim is: Check all that apply.
                                            275 Battery Street                                                                                              U       Contingent
                      Number                                                                                    Street

                                            23rd Floor
                                                                                                                                                            U       Unhiquidated
                                                                                                                                                            U       Disputed
              San Francisco                                                                                                     CA 94111                    1       None of the above apply
              City                                                                                                              Slate     ZIP Code          Does the creditor have a lIen on your property?
                                                                                                                                                                    No
              Contact
                                                                                                                                                            U       Yes. Total claim (secured and unsecured):                  $________________
                                                                                                                                                                         Value of security:                                -
                                                                                                                                                                                                                               $________________
                                                                                                                                                                         Unsecured claim                                       $
                                                                                                                                                                                                                                    ___________
                                            Apple Mastercard                                                                                                What Is the nature of the claIm? Credit Card Debt                                            $i .160.28
      Credilor's Name
                                                                                                                                                            As of the date you file, the claim is: Check all that apply.
                                            One Apple Park Way                                                                                              U       contingent
              Member                                                                                            Street
                                                                                                                                                            U       Unhiquidated
                                                                                                                                                            U       Disputed
                                                                                                                                CA 95014                       None of the above apply
              Cupertino
              City                                                                                                              State     ZIP Code          Does the creditor have a lien on your property?
                                                                                                                                                                    No
                                                                                                                                                            U       Yes. Total claim (secured and unsecured):                  $_________
                                                                                                                                                                         Value of security:
                                                                                                                                                                         Unsecured claim

                                                                                                                                                            What is the nature of the claim? Credit Card Debt
                                                                                                                                                                                                                                                          1,144.87
      Amazon
              Creditors Name                                                                                                                                As of the date you file, the claim Is: Check all that apply.
                               1200 12th Avenue South                                                                                                       U       Contingent
              Nenrber                                                                                           Streel
                                                                                                                                                            U       Unliquidated
      Suite 1200                                                                                                                                            0       Disputed
                                                                                                                                                            I       None of the above apply
      Seattle                                                                                                                  WA 98144
              City                                                                                                              State     ZIP Code          Does the creditor have a lien on your property?
                                                                                                                                                                I   No

              Cottect
                                                                                                                                                            U       Yes. Total claim (secured and unsecured):                  $_________
                                                                                                                                                                         Value of security:                                -
                                                                                                                                                                                                                               $________
              Contact phone                                                                                                                                              Unsecured claim                                       $_________
                                                                                                                                                                                                                                                                      29
Official Form 104                                                                                                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                      page 2
    Case 21-10315-TPA                                                                     Doc 1           Filed 06/03/21 Entered 06/03/21 11:06:16                                                   Desc Main
                                                                                                         Document      Page 10 of 19


Debtor 1                                                    Ruthellen W. Rickerson                                                                           Case number e
                                                            Firct Name    Middle Score           Lest Name

                                                                                                                                                                                                   UnsecUr'ed c'aim
                                                                                                                                                                                                  855.52
                                                  American Express                                               What Is the nature of the claim? Credit Card Debt
                                   Creditoru Name
                                                                                                                 As of the date you file, the claim Is: Check all that apply.
                                                     U0 Belsiaw Ave.                                             IJ   Contingent
                                                                                                                 U    Unliquidated
                                                                                                                 U    Disputed
                                             Carson                              CA       90746                       None of the above apply
                                             city                                Slate      ZIP Coda             Does the creditor have a lien on your property?
                                                                                                                    No
                                   Contact
                                                                                                                 LI Yes.Total claim (secured and unsecured): $_____________________
                                                                                                                        Value of security:                   $_____________________
                                                                                                                                                                  -




                                   reererr            n''                                                                  Unsecured claim                            $_______________________

                                                  GM Financial                                                   What is the nature of the claim? Monies Loaned I Advanced
                                                                                                                                                                                                  716.00
                         Creditors Name
                                                                                                                 As of the date you file, the claim Is: Check all that apply.
                                                  P0 Box 78143                                                   U    Contingent
                                   Number                        Street
                                                                                                                 U  Unliquidated
                                                                                                                 U  Disputed
                                                                                  AZ 85062-8143                     None of the above apply
                         Phoenix
                         City                                                    Slate      ZIP Code             Does the creditor have a lien on your property?
                                                                                                                 U No
                                                                                                                   Yes.Total claim (secured and unsecured):   45,432M0
                         Corrtaot
                                                                                                                           Value of security;                     -
                                                                                                                                                                          44,716.00
                         Corrtactphane                                                                                     Unsecuredclaim                             $716.00
                                                                                                        ______
                                                  One Main Financial                                             What is the nature of the claim? Monies Loaned / Advanced                       $497.00
               Creditor's Name
                                                                                                                 As of the date you file, the claim is: Check all that apply.
                                                  17 Kimberly Lane                                               U    Contingent
                         Number                                  Street
                                                                                                                 U    Unliquidated
                                   Suite 2A                                                                      U    Disputed
     Cranberry                                                                  PA       16319                   E    None of the above apply
                         City                                                    State      ZIP crete            Does the creditor have a lien on your property?
                                                                                                                 U    No
                                                                                                                      Yes, Total claim (secured and unsecured):       $9,994.00
     __________________________________________
               Contact
                                                                                                                           Value of security:                     -
                                                                                                                                                                      $9,497.00
               Contact phone
                                                                                                                           Unsecured claim                            $497.00

                                             Pennsylvania Department of Revenue                                  What is the nature of the claim? income Taxes                                   Unknown
     Creditor's Nme
                                                                                                                 As of the date you file, the claim is: Check all that apply.
     Kill:
     IilT!pi.!                                                                                                   U Contingent
                                                                  l5fl
                                                                                                                 U Unliquldated
                                                                                                    U                 Disputed
     Harrisburgh                                                                 PA      16335-2640 L               None of the above apply
                         City                                                    State      ZIP Code             Does the creditor have a lien on your property?
                                                                                                                  1   No
               Contoct
                                                                                                                 U    Yes. Total claim (secured and unsecured):       $_________
                                                                                                                           Value of security;
                                                                                                                           Unsecured claim

                                                                                                                 What is the nature of the claim?
                                                                                                                 As of the date you file, the claim Is: Check all that apply.
                                                                                                                 U    Contingent
                                                                                                                 U    Unliquidated
                                                                                                                 U    Disputed
                                                                                                                 U    None of the above apply
                                                                                                                 Does the creditor have a lien on your property?
                         City                                                    State      ZIP Code
                                                                                                                 U    No
                                                                                                                 U    Yes, Totalclaim (secured and unsecured):        $_____________________
                                                                                                                           Value of Security:                     -
                                                                                                                                                                      $___________________
                                                                                                                           Unsecured claim                            $_______________________

                         Coetact phone


                                                                                                                                                                                                               30
Official Form 104                                                          For Individual Chapter Ii Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                page 3
    Case 21-10315-TPA                            Doc 1         Filed 06/03/21 Entered 06/03/21 11:06:16                                                Desc Main
                                                              Document      Page 11 of 19


Debtor I             Ruthellen W. Rickerson                                                                  Case number (if it,     .n)_____________________________________
                 Firol Name      Middle Name          Loot Name




                                                                  What is the nature of the claim?
                                                                  As of the date you file, the claim is: Check at that apply.
                                                                  U   Contingent
                                                                  U   Unliquidated
                                                                  U   Disputed
                                                                  U   None of the above apply
     City                                State   ZIP Coda         Does the creditor have a lien on your property?
                                                                  U No
                                                                  U Yes. Total claim (secured and unsecured): $_________
                                                                         Value of security:                   5   -




     COntoct phone                   -
                                                                         Unsecured claim                      $_______________________




     TTTTT.TmT.,                                                  What Is the nature of the claim?
                                                                  As of the date you file, the claim is: Check at that apply.
                                                                  U
                                                                  U
                                                                  U
                                                                  U
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
                                                                     None of the above apply
     City                                Stale   ZIP Code         Does the creditor have a lien on your property?
                                                                  U   No
                                                                  U   Yes. Total claim (secured and unsecured):       $_________
                                                                          Value of security:
                                                                          Unsecured claim
      'No Aaaltlonal Lreaitors                                    What is the nature of the claim?                                               $

                                                                  As of the date you file, the claim is: Check all that apply.
                                                                  U   contingent
                                                                  U   Unhiquidated
                                                                  U  Disputed
                                                                  U  None of the above apply
     City                                State   ZIPCedo          Does the creditor have a lien on your property?
                                                                  UNo
                                                                  U Yes   Total claim (secured and unsecured):        $_________
                                                                          Value of security:                      -
                                                                                                                      $_________
     Contact phone
                                                                          Unsecured claim                             $_________




     TTITII"
                                                                  What is the nature of the claim?
                                                                  As of the date you file, the claim is; Check all that apply.
                                                                  U   Contingent
                                                                  U   Unliquidated
                                                                  U   Disputed
                                                                  U   None of the above apply
     CIty                                State   ZIP Code         Does the creditor have a lien on your property?
                                                                  U No
                                                                  U Yes. Total claim (secured and unsecured): $_________
                                                                          Value of security:                      -
                                                                                                                      $_________
                                                                          Unsecured claim                             $
                                                                                                                          ________
                                                                  What Is the nature of the claim?
                                                                  As of the date you file, the claim is: Check all that apply.
                                                                  U   Contingent
                                                                  U   Unliquidated
                                                                  U   Disputed
                                                                  U   None of the above appiy
                                                                  Does the creditor have a lien on your property?
     City                                Sate    ZIP Code
                                                                  U   No
                                                                  U   Yes. Total claim (secured and unsecured):       $_________
                                                                          Value of security:

     Contact phone                                                        Unsecured claim                             5

                                                                                                                                                                 31
Official Form 104                 For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                            page 4
    Case 21-10315-TPA                             Doc 1        Filed 06/03/21 Entered 06/03/21 11:06:16                               Desc Main
                                                              Document      Page 12 of 19


Debtor I             Ruthellen W. Rickerson                                                                   Case number
                 FirINerne        Middle ldaora        Loot Name




                                                                   What is the nature of the claim?

                                                                   As of the date you file, the claim is: Check all that apply.
                                                                   U   Contingent
                                                                   U   Unhiquldated
                                                                   U   Disputed
                                                                   U   None of the above apply
     City                                Slate    ZIP Code         Does the creditor have a lien on your property?
                                                                   UNo
                                                                   U Yes. Total claim (secured and unsecured):     $_________
                                                                           Value of security:                      $_________
     Contact phone                                                         Unsecured claim                         $



                                                                   What is the nature of the claim?


                                                               As of the date you file, the claim Is: Check all that apply.
                                                               U contingent
                                                                   U   Unliquldated
                                                                   U   Disputed
                                                                   U   None of the above apply
     City                                state    ZIP Code
                                                                   Does the creditor have a lien on your property?
                                                                   U   No
                                                                   U   Yes. Total claim (secured and unsecured):   $
                                                                           Value of security:                  -


     Contort phone                                                         Unsecured claim                         $



                                                               What is the nature of the claim?
                                                                                                                                  $
                           na I C re Ito
                                                               As of the date you file, the claim is: Check all that apply.
                                                               U Contingent
                                                               U Unliquidated
                                                               U Disputed
     Nornher           Street                                  U None of the above apply

                                                               Does the creditor have a lien on your property?
                                                               U No
                                        Slate
                                                               U Yes.Total claim (secured and unsecured): $
                                                                      Value of security:
     Conlact                                                          Unsecured claim

     Contact phone




                                                                                                                                           32
Official Form 104                  For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 5
      Case 21-10315-TPA                                                                                       Doc 1          Filed 06/03/21 Entered 06/03/21 11:06:16                          Desc Main
                                                                                                                            Document      Page 13 of 19
Debtor I                                                                       Ruthellen W. Rickerson                                                        Case number




                 ___________________________________________________________
                                             First Nani                                        Middle Nerne     Lest Name




             Sign Below



   Under penalty of perjury, I declare that the information provided in this form is true and correct.



X Is! Ruthellen W. Rickerson                                                                                                  X
    Signature of Debtor 1                                                                                                         Stgnature of Debtor 2


    Date   06/03/2021                                                                                                              Date   06/03/2021
           MM!                                                                 OD   I   VYVY                                              MM!   DO!   VYVY




Official Form 104                                                                                For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims           page 6
Case 21-10315-TPA               Doc 1     Filed 06/03/21 Entered 06/03/21 11:06:16                             Desc Main
                                         Document      Page 14 of 19




   Notice Required by 11 U.S.C. § 342(b) for
   Individuals Filing for Bankruptcy (Form 2010)


                                                                   Chapter 7:         Liquidation
   This notice is for you if:

        You are an individual filing for bankruptcy,
                                                                             $245     filing fee
        and                                                                   $78     administrative fee
                                                                   +          $15     trustee surcharge
        Your debts are primarily consumer debts.
                                                                             $338     total fee
        Consumer debts are defined in 11 U.s.c.
        § 101(8) as "incurred by an individual                    Chapter 7 is for individuals who have financial
        primarily for a personal, family, or                      difficulty preventing them from paying their
        household purpose."                                       debts and who are willing to allow their non-
                                                                  exempt property to be used to pay their
                                                                  creditors. The primary purpose of filing under
                                                                  chapter 7 is to have your debts discharged. The
  The types of bankruptcy that are                                bankruptcy discharge relieves you after
  available to individuals                                        bankruptcy from having to pay many of your
                                                                  pre -bankruptcy debts. Exceptions exist for
  Individuals who meet the qualifications may file                particular debts, and liens on property may still
  under one of four different chapters of the                     be enforced after discharge. For example, a
  Bankruptcy code:                                                creditor may have the right to foreclose a home
                                                                  mortgage or repossess an automobile.
  n Chapter 7      -
                        Liquidation

  n Chapter 11- Reorganization                                    However, if the court finds that you have
                                                                  committed certain kinds of improper conduct
  n Chapter 12- Voluntary repayment plan                          described in the Bankruptcy Code, the court
                for family farmers or                             may deny your discharge.
                        fishermen
                                                                  You should know that even if you file
  n Chapter 13- Voluntary repayment plan                          chapter 7 and you receive a discharge, some
                for individuals with regular                      debts are not discharged under the law.
                income                                            Therefore, you may still be responsible to pay:
                                                                  t5   most taxes;
  You should have an attorney review your
                                                                       most student loans;
  decision to file for bankruptcy and the choice of
  chapter.
                                                                       domestic support and property settlement
                                                                       obligations;




  Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Farm 2010)           page 1
Case 21-10315-TPA                Doc 1      Filed 06/03/21 Entered 06/03/21 11:06:16                          Desc Main
                                           Document      Page 15 of 19




  ts   most fines, penalties, forfeitures, and                      your income is more than the median income
    criminal restitution obligations; and                           for your state of residence and family size,
  n certain debts that are not listed in your                       depending on the results of the Means Test, the
    bankruptcy papers.                                              U.S. trustee, bankruptcy administrator, or
                                                                    creditors can file a motion to dismiss your case
  You may also be required to pay debts arising                     under § 707(b) of the Bankruptcy Code. If a
  from:                                                             motion is filed, the court will decide if your
                                                                    case should be dismissed. To avoid dismissal,
       fraud or theft;                                              you may choose to proceed under another
  s    fraud or defalcationwhile acting in breach                   chapter of the Bankruptcy Code.
       of fiduciary capacity;
                                                                    If you are an individual filing for chapter 7
       intentional injuries that you inflicted; and                 bankruptcy, the trustee may sell your property
  n death or personal injury caused by                              to pay your debts, subject to your right to
    operating a motor vehicle, vessel, or                           exempt the property or a portion of the
    aircraft while intoxicated from alcohol or                      proceeds from the sale of the property. The
    drugs.                                                          property, and the proceeds from property that
                                                                    your bankruptcy trustee sells or liquidates that
  If your debts are primarily consumer debts, the                   you are entitled to, is called exemptproperty.
  court can dismiss your chapter 7 case if it finds                 Exemptions may enable you to keep your
  that you have enough income to repay                              home, a car, clothing, and household items or
  creditors a certain amount. You must file                         to receive some of the proceeds if the property
  Chapter 7 Statement of Your Current Monthly                       is sold.
  Income (Official Form 122A-1) if you are an
  individual filing for bankruptcy under                            Exemptions are not automatic. To exempt
  chapter 7. This form will determine your                          property, you must list it on Schedule C: The
  current monthly income and compare whether                        Property You Claim as Exempt (Official Form
  your income is more than the median income                        106C). If you do not list the property, the
  that applies in your state.                                       trustee may sell it and pay all of the proceeds
                                                                    to your creditors.
  If your income is not above the median for
  your state, you will not have to complete the
  other chapter 7 form, the Chapter 7 Means                          Chapter 11: Reorganization
  Test Calculation (Official Form 122A-2).
                                                                              $1,167 filing fee
  If your income is above the median for your                        +          $571 administrative fee
  state, you must file a second form -the                                     $1,738 totalfee
  Chapter 7 Means Test Calculation (Official
  Form 122A-2). The calculations on the form            -
                                                                    Chapter 11 is often used for reorganizing a
  sometimes called the Means Test-deduct                            business, but is also available to individuals.
  from your income living expenses and                              The provisions of chapter 11 are too
  payments on certain debts to determine any                        complicated to summarize briefly.
  amount available to pay unsecured creditors. If



  Notice Required by 11   u.s.c. u.s.c. § 342(b) for Individuals Filing for Bankruptcy   (Form 2010)      page 2
Case 21-10315-TPA                 Doc 1    Filed 06/03/21 Entered 06/03/21 11:06:16                         Desc Main
                                          Document      Page 16 of 19




   Because bankruptcy can have serious long-term financial and legal consequences, including loss of
   your property, you should hire an attorney and carefully consider all of your options before you file.
   Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
   and what your options are, If you do file for bankruptcy, an attorney can help you fill out the forms
   properly and protect you, your family, your home, and your possessions.
   Although the law allows you to represent yourself in bankruptcy court, you should understand that
   many people find it difficult to represent themselves successfully. The rules are technical, and a
   mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
   and following all of the legal requirements.
   You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
   necessary documents.
   Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
   bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
   fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
   20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.




  Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
              farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                  money that you owe them, usually using your
               $200 filing fee                                    future earnings. If the court approves your
  +             $78 administrative fee                            plan, the court will allow you to repay your
               $278 total fee
                                                                  debts, as adjusted by the plan, within 3 years or
                                                                  5 years, depending on your income and other
  Similar to chapter 13, chapter 12 permits
                                                                  factors.
  family farmers and fishermen to repay their
  debts over a period of time using future                        After you make all the payments under your
  earnings and to discharge some debts that are                   plan, many of your debts are discharged. The
  not paid.
                                                                  debts that are not discharged and that you may
                                                                  still be responsible to pay include:
                                                                  e     domestic support obligations,
  Chapter 13: Repayment plan for
                                                                        most student loans,
              individuals with regular
              income                                              tit   certain taxes,
                                                                  a     debts for fraud or theft,
              $235   filing fee                                         debts for fraud or defalcation while acting
  +            $78   administrative fee                                 in a fiduciary capacity,
              $313   total fee
                                                                  t most criminal fines and restitution
  Chapter 13 is for individuals who have regular                    obligations,
  income and would like to pay all or part of                     s certain debts that are not listed in your
  their debts in installments over a period of time                 bankruptcy papers,
  and to discharge some debts that are not paid.                    certain debts for acts that caused death or
  You are eligible for chapter 13 only if your                      personal injury, and
  debts are not more than certain dollar amounts                    certain long-term secured debts.
  setforthin11U.S.C. 109.

  Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)      page 3
Case 21-10315-TPA                 Doc 1       Filed 06/03/21 Entered 06/03/21 11:06:16                       Desc Main
                                             Document      Page 17 of 19




                                                                     A married couple may file a bankruptcy case
      Warning: File Your Forms on Time
                                                                     together-called ajoint case. If you file a joint
                                                                     case and each spouse lists the same mailing
      Section 521(a)(1) of the Bankruptcy Code                       address on the bankruptcy petition, the
      requires that you promptly file detailed information
                                                                     bankruptcy court generally will mail you and
      about your creditors, assets, liabilities, income,
      expenses and general financial condition. The                  your spouse one copy of each notice, unless
      court may dismiss your bankruptcy case if you do               you file a statement with the court asking that
      not file this information within the deadlines set by          each spouse receive separate copies.
      the Bankruptcy Code, the Bankruptcy Rules, and
      the local rules of the court.

      For more information about the documents and                    Understand which services you
      their deadlines, go to:                                         could receive from credit
      http://www.uscourty/forrns/bankruptcy -forms                    counseling agencies

                                                                     The law generally requires that you receive a
                                                                     credit counseling briefing from an approved
  Bankruptcy crimes have serious
                                                                     credit counseling agency. 11 U.S.C. § 109(h).
                                                                     If you are filing a joint case, both spouses must
  consequences
                                                                     receive the briefing. With limited exceptions,
  s     If you knowingly and fraudulently conceal                    you must receive it within the 180 days before
        assets or make a false oath or statement                     you file your bankruptcy petition. This briefing
        under penalty of perjury-either orally or                    is usually conducted by telephone or on the
        in writing-in connection with a                              Internet.
        bankruptcy case, you may be fined,
        imprisoned, or both.                                         In addition, after filing a bankruptcy case, you
                                                                     generally must complete a financial
  n      All information you supply in connection                    management instructional course before you
        with a bankruptcy case is subject to                         can receive a discharge. If you are filing a joint
        examination by the Attorney General acting                   case, both spouses must complete the course.
        through the Office of the U.S. Trustee, the
        Office of the U.S. Attorney, and other                       You can obtain the list of agencies approved to
        offices and employees of the U.S.                            provide both the briefing and the instructional
        Department of Justice.                                       course from: http://www.uscourts.gov/scrviccs-
                                                                     forms/bankruptcy/credit -counseling -and-debtor      -




  Make sure the court has your                                        education-courses.
  mailing address                                                     In Alabama and North Carolina, go to:
   The bankruptcy court sends notices to the                          http :/Iwww. uscourts. gov/services-
   mailing address you list on Voluntary Petition                     forms/bankruptcy/credit -counseling -and    -




  for Individuals Filing for Bankruptc,v (Official                    debtor-education-courses.
   Form 101). To ensure that you receive
                                                                      If you do not have access to a computer, the
   information about your case, Bankruptcy
                                                                      clerk of the bankruptcy court may be able to
   Rule 4002 requires that you notify the court of
                                                                      help you obtain the list.
   any changes in your address.


  Notice Required by ii    u.s.c. u.s.c. § 342(b) for Individuals Filing for Bankruptcy   (Form 2010)    page 4
Case 21-10315-TPA              Doc 1    Filed 06/03/21 Entered 06/03/21 11:06:16      Desc Main
                                       Document      Page 18 of 19

  Amazon                                               Upgrade
  1200 12th Avenue South                               275 Battery Street
  Suite 1200                                           23rd Floor
  Seattle, WA 98144                                    San Francisco, CA 94111


  American Express                                     US Department of Treasury
  20500 Belshaw Ave.                                   Bureau of the Fiscal Service
  Carson, CA 90746                                     P0 Box 1686
                                                       Birmingham, AL 35201-1686

  Apple Mastercard
  One Apple Park Way
  Cupertino, CA 95014


  Crawford County Tax Claim Bureau
  903 Diamond Square
  Meadville, PA 16335


  GM Financial
  P0 Box 78143
  Phoenix, AZ 85062-8143


  Internal Revenue Service
  1000 Liberty Avenue
  Pittsburgh, PA 15222


  National Loan Investors LP
  5619 N. Classen Blvd.
  Oklahoma City, OK 73118-4015


 National Loan Investors LP
 5619 N. Classen Blvd
 Oklahoma City, OK 73118-4015


  One Main Financial
  17 Kimberly Lane
  Suite 2A
  Cranberry, PA 16319

  Pennsylvania Department of Revenue
  P0 Box 280946
  Harrisburgh, PA 16335-2640


  PNC Bank
  300 5th Avenue
  Pittsburgh, PA 15222


 Tucker Arensberg, P.C.
 1500 One PPG Place
 Pittsburgh, PA 15222
Case 21-10315-TPA      Doc 1     Filed 06/03/21 Entered 06/03/21 11:06:16         Desc Main
                                Document      Page 19 of 19



                               United States Bankruptcy Court
                               Western District of Pennsylvani




         Ruthellen W. Rickerson
 In re                                                           Case No.

                                                                 Chapter    ¯11
                      Debtor(s)




                               Verification of Creditor Matrix



        The above -named Debtor(s) hereby verify that the attached list of creditors is
 true and correct to the best of their knowledge.




 Date:        06/03/2021                         Is! Ruthellen W. Rickerson
                                                 Signature of Debtor



                                                 Signature of Joint Debtor
